Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 26, 2011, is entered into by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, formerly known as Wells Fargo
Foothill, LLC, as the administrative agent (in such capacity, “Agent”) for the
Lenders (as defined below), the Lenders, STANADYNE INTERMEDIATE HOLDING CORP., a
Delaware corporation (“Parent”), and STANADYNE CORPORATION, a Delaware
corporation (“Borrower”).

RECITALS

A. Borrower, Parent, the lenders party thereto from time to time (the “Lenders”)
and Agent have previously entered into that certain Credit Agreement dated as of
August 13, 2009 (as the same may be modified, supplemented or amended from time
to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower. Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.

B. Borrower has requested that Agent and the Lenders amend the Credit Agreement
which Agent and the Lenders are willing to do pursuant to the terms and
conditions set forth herein.

C. Borrower and Parent are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
any Lender’s rights or remedies as set forth in the Credit Agreement are being
waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

(a) The following definition is hereby added to Schedule 1.1 of the Credit
Agreement in proper alphabetical order:

“ ‘Inventory Block’ means an amount equal to $1,500,000, or such lesser amount
as determined from time to time by Agent in its sole discretion.”



--------------------------------------------------------------------------------

(b) Clause (b) of the definition of “Borrowing Base” set forth in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“(b) the result of:

 

  (i) the lowest of:

 

  (A) $10,000,000,

 

  (B) 100% of the amount of credit availability created by clause (a) above and
by clause (a) of the EXIM Borrowing Base, and

 

  (C) the result of:

 

  (1) the lesser of:

 

  (I) 65% of the value of Eligible Inventory consisting of finished goods (other
than any service parts), and

 

  (II) 85% times the most recently determined Finished Goods Net Liquidation
Percentage times the book value of Borrower’s Eligible Inventory consisting of
finished goods (other than any service parts), plus

 

  (2) the lesser of:

 

  (I) 65% of the value of Eligible Inventory consisting of raw materials, and

 

  (II) 85% times the most recently determined Raw Materials Net Liquidation
Percentage times the book value of Borrower’s Eligible Inventory consisting of
raw materials, plus

 

  (3) the lowest of:

 

  (I) $1,500,000,

 

  (II) 65% of the value of Eligible Inventory consisting of service parts, and

 

  (III) 85% times the most recently determined Service Parts Net Liquidation
Percentage times the book value of Borrower’s Eligible Inventory consisting of
service parts, plus

 

  (4) the lowest of:

 

  (I) $4,000,000,

 

  (II) 65% of the value of Eligible WIP Inventory, and

 

  (III) 85% times the most recently determined WIP Net Liquidation Percentage
times the book value of Borrower’s Eligible WIP Inventory, minus

 

  (ii) the Inventory Block, plus”

 

2



--------------------------------------------------------------------------------

(c) The definition of “Commitment” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“ ‘Commitment’ means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement. Notwithstanding anything to the
contrary in this Agreement or on Schedule C-1, (A) the aggregate amount of the
Commitment of each Lender hereunder shall be deemed to be temporarily reduced by
the amount of the EXIM Commitment, proportionate to such Lender’s Pro Rata
Share, and (B) the aggregate amount of the Commitments under this Agreement
combined with the aggregate amount of “Commitments” (as defined in the EXIM
Credit Agreement) shall not exceed $35,000,000.”

(d) The definition of “Maximum Revolver Amount” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“ ‘Maximum Revolver Amount’ means, as of any date of determination, $35,000,000,
decreased by: (a) the amount of the EXIM Commitment as of such date, and (b) the
amount of reductions in the Revolver Commitments made in accordance with
Section 2.4(c) of the Agreement.”

(e) The definition of “Revolver Commitment” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“ ‘Revolver Commitment’ means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement. Notwithstanding
anything to the contrary in this Agreement or on Schedule C-1, (A) the aggregate
amount of the Revolver Commitment of each Lender hereunder shall be deemed to be
temporarily reduced by the amount of the EXIM Commitment, proportionate to such
Lender’s Pro Rata Share, and (B) the aggregate amount of the Revolver
Commitments under this Agreement combined with the aggregate amount of “Revolver
Commitments” (as such term is used in the EXIM Credit Agreement) shall not
exceed $35,000,000.”

(f) Section 2.1(c) of the Credit Agreement is hereby amended and restated in its
entirety in its entirety to read as follows:

“(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right in its Permitted Discretion to establish reserves against the
Borrowing Base in such amounts, and with respect to such matters, as Agent in
its Permitted Discretion shall deem necessary or appropriate, including, without
limitation, the EXIM Reserves and reserves with respect to (i) sums that Parent
or its Subsidiaries are required to pay under any Section of this Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay, and (ii) amounts owing by Parent or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a

 

3



--------------------------------------------------------------------------------

Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to Agent’s Liens (such as Liens or trusts
in favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral. Agent may maintain all or any portion of a reserve under this
Agreement or under the EXIM Credit Agreement (or any combination thereof) as
Agent may elect from time to time in its Permitted Discretion.”

(g) Schedule C-1 to the Credit Agreement is hereby amended and replaced with
Schedule C-1 attached hereto.

2. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied or waived by Agent:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b) Amendment Fee. Agent shall have received a non-refundable amendment fee in
the amount of Seventy-Five Thousand One Hundred Dollars ($75,100), which fee is
fully earned as of, and due and payable on, the date hereof.

(c) Amendment to EXIM Credit Agreement. Agent shall have received an amendment
to the EXIM Credit Agreement, in form and substance satisfactory to Agent, fully
executed by Borrower and Parent (the “EXIM Amendment”).

(d) EXIM Bank. Agent shall have received the approval of the EXIM Bank, in form
and substance reasonably satisfactory to Agent, for the transactions evidenced
by this Amendment and the EXIM Amendment.

(e) Representations and Warranties. The representations and warranties set forth
herein and in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) must be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

(f) Other Required Documentation. Agent shall have received all other documents
and legal matters in connection with the transactions contemplated by this
Amendment and such documents shall have been delivered or executed or recorded
and shall be in form and substance reasonably satisfactory to Agent.

3. Representations and Warranties. Each of Borrower and Parent represents and
warrants to the Agent and the Lenders as follows:

(a) Authority. Each of Borrower and Parent has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder

 

4



--------------------------------------------------------------------------------

and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each of Borrower and Parent of
this Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on any Borrower or Parent. No other
corporate proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
of Borrower and Parent. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of each of Borrower
and Parent, enforceable against each of Borrower and Parent in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally), and is
in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof as though made on and as of the date hereof.

(d) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

4. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically set forth in this Amendment, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of each of Borrower and Parent
to Agent and Lenders without defense, offset, claim or contribution.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

7. Ratification. Each of Borrower and Parent hereby ratify and confirm in all
respects the Credit Agreement, as amended hereby, and the Loan Documents
effective as of the date hereof.

8. Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrower under the
Credit Agreement, each of Borrower and Parent hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, there exists
no Default or Event of Default and no right of offset, defense, counterclaim or
objection in favor of either of Borrower or Parent as against Agent or any
Lender with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

11. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Left Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

STANADYNE INTERMEDIATE HOLDING CORP., a Delaware corporation By:  

/s/ Stephen S. Langin

Name:   Stephen S. Langin Title:  

Vice President, Chief Financial Officer and Secretary

STANADYNE CORPORATION, a Delaware corporation By:  

/s/ Stephen S. Langin

Name:   Stephen S. Langin Title:  

Vice President, Chief Financial Officer and Secretary

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender By:  

/s/ Jason Shanahan

Name:   Jason Shanahan Title:   Vice President

 

7



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Lender

   Revolver
Commitment1      Commitment2  

Wells Fargo Foothill, LLC

   $ 35,000,000       $ 35,000,000      

 

 

    

 

 

 

All Lenders

   $ 35,000,000       $ 35,000,000      

 

 

    

 

 

 

 

1 

Notwithstanding the following, (A) the aggregate amount of the Revolver
Commitment of each Lender hereunder shall be deemed to be temporarily reduced by
the amount of the EXIM Commitment, proportionate to such Lender’s Pro Rata
Share, and (B) the aggregate amount of the Revolver Commitments under this
Agreement combined with the aggregate amount of “Revolver Commitments” (as such
term is used in the EXIM Credit Agreement) shall not exceed $35,000,000.

2 

Notwithstanding the following, (A) the aggregate amount of the Commitment of
each Lender hereunder shall be deemed to be temporarily reduced by the amount of
the EXIM Commitment, proportionate to such Lender’s Pro Rata Share, and (B) the
aggregate amount of the Commitments under this agreement combined with the
aggregate amount “Commitments” (as defined in the EXIM Credit Agreement) shall
not exceed $35,000,000.

 

8